817 F.2d 756
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Willie BENTLEY, Plaintiff-Appellant,v.The PENSION PLAN OF BETHLEHEM STEEL CORPORATION andSubsidiary Companies, Defendants-Appellees.
No. 86-6075.
United States Court of Appeals, Sixth Circuit.
May 8, 1987.

Before LIVELY, Chief Judge, and ENGEL and KRUPANSKY, Circuit Judges.

ORDER

1
Appellant seeks appointment of counsel on appeal from the district court's judgment which dismissed appellant's complaint brought pursuant to the Employee Retirement Income Security Act (29 U.S.C. Sec. 1000 et seq.) for disability pension benefits.  After examination of the record and briefs, the panel unanimously concludes that oral argument is not needed.  Rule 34(a), Fed.  R. App.  P.


2
This court is limited to reviewing the denial of disability pension benefits for a determination of whether the action was arbitrary or capricious.  Roberson v. G.M.C, Detroit Diesel Allison Div. 801 F.2d 176, 180 (6th Cir. 1986);  Norman v. UMW of America, 755 F.2d 509, 510 (6th Cir. 1985).  A review of the record leads to the conclusion that the denial of benefits was not arbitrary or capricious.  Accordingly, the judgment of the district court is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.  The motion for counsel is denied.